Citation Nr: 0737258	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A.  § 1151.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  He died in June 2002.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (Vet. App. 2007), the United States Court of Appeals for 
Veterans Claims (Court) recently expanded the VCAA notice 
requirements for a DIC claim.  In Hupp, the Court held that 
VA is not relieved of providing section 5103(a) notice merely 
because the appellant had provided some evidence relevant to 
each element of his or her claim in his or her application 
for benefits.  The Court noted that 38 U.S.C.A. § 5103(a) 
required the Secretary to notify the claimant of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Court held in Hupp 
that there is no preliminary obligation on the part of VA to 
perform a pre-decisional adjudication of the claim prior to 
providing section 5103(a) notice.  However, the Court found 
that the section 5103(a) notice must be "responsive to the 
particular application submitted."  The Court observed in 
Hupp that there was a "middle ground" between a pre-
decisional adjudication and boilerplate notice addressing 
section 5103(a) compliance.

The Court determined in Hupp that, when adjudicating a claim 
for DIC, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application. While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the Court held in Hupp 
that the section 5103(a) notice letter should be "tailored" 
and must respond to the particulars of the application 
submitted.

A review of the claims file shows that the RO has not 
provided the appellant and her service representative with 
appropriate VCAA notice.  The Board notes that there is a 
letter from the RO to the appellant dated on June 13, 2003, 
that generally explains what the evidence must show to 
establish eligibility for DIC.  It does not, however, discuss 
the VCAA or address the appellant's DIC claim under                 
38 U.S.C.A.  § 1151.  In short, this letter is not "tailored" 
to the information provided by the claimant when she filed 
her application for VA benefits.

Given the foregoing, and in light of the Court's recent 
decision in Hupp, the Board finds that the appellant's claim 
must be remanded for the issuance of VCAA notice that 
addresses her DIC claim under 38 U.S.C.A. § 1151.  On remand, 
the VCAA notice provided to the appellant by the RO must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected, including DIC 
under 38 U.S.C.A. § 1151.  See Hupp, supra; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and...VA has the burden of 
rebutting this presumption").

Accordingly, the case is REMANDED for the following action:

1. Furnish the appellant and her 
service representative a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a claim 
for DIC under 38 U.S.C.A. § 1151, as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (Vet. App. 
2007).   

2. After completing the above, and any 
other development deemed necessary, the 
appellant's claim should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



